COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE: ERIC FLORES,





Relator.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00353-CR
 
AN ORIGINAL PROCEEDING 
IN MANDAMUS







MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable Maria Salas-Mendoza, Judge of the 120th Judicial District Court, to acknowledge a prior court's order
regarding his competency to stand trial.
	In order to obtain relief through a writ of mandamus, a relator must establish:  (1) no
other adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial. 
State ex rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210
(Tex.Crim.App. 2007).  An act is ministerial if it does not involve the exercise of any discretion. 
State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App. 
2001).  Based on the petition and record provided, Mr. Flores has not demonstrated he is entitled
to mandamus relief.  See Tex.R.App.P. 52.8.  We therefore deny relator's request.


January 15, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)